     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                    UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                           SACRAMENTO DIVISION

12
                                                              )   Case No.: 2:18-cv-02971-TLN-KJN
13   SHARON LEMKE,                                            )
                                                              )   JOINT STIPULATION AND ORDER FOR
14                     Plaintiff,                             )   EXTENSION OF TIME TO RESPOND TO
                                                              )   PLAINTIFF’S MOTION FOR SUMMARY
15        vs.                                                 )   JUDGMENT
     ANDREW SAUL,                                             )
16   Commissioner of Social Security,                         )
                                                              )
17                                                            )
                       Defendant.                             )
18                                                            )
19            IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended
21   from August 21, 2019 to September 20, 2019.1 This is Defendant’s second request for

22   extension. Good cause exists to grant Defendant’s request for extension. Since the date of the
23   last extension, Counsel was out on intermittent leave due to her chronic migraines, which impairs

24   her vision. Counsel was also admitted into emergency twice last month. In addition, Counsel

25   also has over 100+ active social security matters, which require two or more dispositive motions
26
     1
      Defendant filed a Motion for Extension of Time (Dkt 16), as Counsel for Defendant had not yet heard back from
27   Plaintiff and/or her Counsel. However, Counsel for Plaintiff indicated that he does not oppose the requested relief
     and has now stipulated to the extension of time. As such, Defendant respectfully requests that the Court grant the
28   attached stipulation for extension of time based on the parties’ agreement and the Motion for Extension filed on
     August 21, 2019 is now rendered moot.


     JS for Extension of Time and PO; 2:18-cv-02971-TLN-KJN                                                     1
 1   until mid-October, as well as a Ninth Circuit brief that requires several levels of review due next
 2   week. As such, Counsel needs additional time to adequately review the transcript and properly
 3   respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the
 4   Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in good
 5   faith with no intention to unduly delay the proceedings. Counsel apologizes for the belated
 6   request, but made her request as soon as reasonably practicable following her leave. The parties
 7   further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 8
 9                                                   Respectfully submitted,
10
     Dated: August 22, 2019                          /s/ Andrew Koenig
11
                                                     (*as authorized by email on August 22, 2019
12                                                   ANDREW KOENIG
                                                     Attorney for Plaintiff
13
14
     Dated: August 22, 2019                          MCGREGOR W. SCOTT
15
                                                     United States Attorney
16                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
17                                                   Social Security Administration
18
19                                           By      /s/ Tina L. Naicker
                                                     TINA L. NAICKER
20                                                   Special Assistant U.S. Attorney
                                                     Attorneys for Defendant
21
22
23                                                  ORDER
24   APPROVED AND SO ORDERED:
25
     Dated: August 23, 2019
26
27
28


     JS for Extension of Time and PO; 2:18-cv-02971-TLN-KJN                                     2
